DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, and 4 are objected to because of the following informalities:  In claim 3 , lines 3, 4, the term “The” at the beginning of the terms, should be “the”.  In claim 4, lines 3, and 5, the term “The aluminum” and the term “The alkali”, should be change to “the aluminum”, and “the alkali” respectively. The Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites in lines 3-4, “the surfactant is CTAB, CTAC, triblock copolymer” as the broad recitation, and the claim also recites “preferably CTAB” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 3, 4, 5, 6,  and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deckman et al (US 7,049,259).  Deckman et al substantially discloses the membrane, e.g. a porous zeolite membrane on a support, having the structure of MFI, FAU, MOR, etc., as claimed in claims 8, 10/1, and 11 (abstract, column 4, line 61-column 5, line7); the use of the membrane in water treatment, e.g. for removing alcohol from water is also disclosed (column 10, line 66 through column 11, line 19).
As to claim 1, the membrane in Deckmann et al  also prodces themembrane by from a suspension of the components including zeolite particles, use seed crystals, and themembrane can be made from a silicon source, an aluminum source n deionized water, the process introduces an structure-directing agent to form a mesoporous structure, which agent is later removed from the process, the process is a dip coating process (abstract, column 4, lines 5 line 40); column 7, lines4-26, column 9, lines 
As to claim 2, the rations of the different components is not specified to be within the particular ranges as claimed, however, the skilled artisan at the time this invention was made wishing to vary the macroporous structure of the membrane would have been motivated to adjust structure-directing agent, an waterr content/silica content, depending on the final product intended use.
As to claim 3, the surfactant compounds are disclosed in this patent (column5, lines38-59).
As to claim4, the silicon sources are discussed above.
As to claim 6, the membrane is disclosed to be in the form of a disk (sheet) on a support (Fig. 1, column 6, lines 40-52).
As to claim 8, this claim is also covered by the teaching in this reference (column 5, lines 4-7).
As to claim 9, the zeolite particle size for preparing the membrane is further disclosed as having the claimed diameter (column 9, lines 26-32).
Claims 10 and 11 are covered by discussion of the combined claims with the limitations of claim 1 above.
As to claim 5, the skilled artisan at the time this invention was made, based on the different ranges in compositions for each of the components forming the membrane would have been able to select an appropriate portion of crystals in the suspension, water or structure enhancing agent, fo produce a desired membrane porous structure, membrane thinness and macroporosity (see column 8, lines 44-50), as suggested in Deckman et al.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deckman et al as applied to claim 1 above, and further in view of CN101920179 (A).  Dickman et al does not provide a hollow fibber membrane support.  Selecting hollow fiber support is suggested in The CN reference above, for similar .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779